United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             August 14, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 06-31064
                               Summary Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

CASSETTI DEWAYNE BROWN

                                             Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                       USDC No. 2:03-CR-20050-ALL


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Cassetti Dewayne Brown appeals his conviction, following a March 2006
jury trial, of possession of a firearm by a convicted felon in violation of 18 U.S.C.
§ 922(g)(1). To convict a defendant of violating 18 U.S.C. § 922(g)(1), “the
government must prove that the defendant (1) has been convicted of a felony; (2)
possessed a firearm in or affecting interstate commerce; and (3) knew that he
was in possession of the firearm.” United States v. Ybarra, 70 F.3d 362, 365 (5th
Cir. 1995). Brown concedes that the evidence of the first two elements was

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31064

sufficient to support a conviction, but argues that the evidence that he knew he
was in possession of the firearm was insufficient as a matter of law to sustain
the jury’s verdict. Because Brown preserved his challenge to the sufficiency of
the evidence, the applicable standard of review is “whether, viewing all the
evidence in the light most favorable to the verdict, a rational trier of fact could
have found that the evidence establishes the essential elements of the offense
beyond a reasonable doubt.” See United States v. Villarreal, 324 F.3d 319, 322
(5th Cir. 2003).
      Unlawful possession of a firearm may be actual or constructive. United
States v. Wright, 24 F.3d 732, 734 (5th Cir. 1994). Ordinarily, a person has
constructive possession of an item when that person has ownership, dominion,
or control over the item or location of the item. Id. However, when the premises
where the item was found are jointly occupied, this court applies “a
commonsense, fact-specific approach to determining whether constructive
possession was established.” United States v. Mergerson, 4 F.3d 337, 349 (5th
Cir. 1993) (internal quotation marks and citation omitted). This court has
“found constructive possession in [joint occupancy] cases only when there was
some evidence supporting at least a plausible inference that the defendant had
knowledge of and access to the weapon or contraband.” Id.
      That Brown purchased the gun in 1992 evidences his ownership of the
weapon. While the gun was discovered in a house occupied by both Brown and
his grandmother, it was located in Brown’s bedroom closet underneath bags
containing his clothes. The jury was free to disbelieve as incredible Brown’s
assertion that he had never seen the gun before. United States v. Martinez, 975
F.2d 159, 161 (5th Cir. 1992). Finally, Carl Payton’s testimony that Payton had
seen what he believed to be the butt end of a gun in Brown’s car constitutes
further evidence supporting the verdict.
      Brown’s attack on the credibility of the Government’s witnesses miss the
mark, as this court makes all credibility determinations in the light most

                                        2
                                 No. 06-31064

favorable to the verdict. See Villarreal, 324 F.3d at 322. Likewise, the evidence
did not need to “exclude every other reasonable hypothesis of innocence or be
wholly inconsistent with every conclusion except that of guilt” to support the
verdict. United States v. Bermea, 30 F.3d 1539, 1551 (5th Cir. 1994). Finally,
United States v. Beverly, 750 F.2d 34, 36-37 (6th Cir. 1984), cited by Brown, is
distinguishable from the present case. In Beverly, the defendant had not
purchased the gun at issue, nor did he live in the house, much less sleep in the
room, where the gun was discovered. Id.
      The evidence was sufficient to support the jury’s conclusion that Brown,
at least constructively, knew he possessed the gun.
      AFFIRMED.




                                       3